Citation Nr: 0211356	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
1991).


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney 
for Appellant


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant's spouse was killed in action in August 1945, 
while in the service of the Armed Forces of the United 
States.  

In April 1960, the Board of Veterans' Appeals (Board) 
affirmed a determination by the Board on Waivers and 
Forfeitures that the appellant had forfeited her rights to VA 
benefits under 38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)).  

This appeal is before the Board from a determination by the 
Manila, Philippines, VA Regional Office (RO), which denied 
reopening the claim for revocation of the forfeiture declared 
against the appellant.  The appellant's Notice of 
Disagreement was received at the RO in February 1988.  A 
Statement of the Case was not provided until November 1997.  

In August 1998 the Board issued a decision in this appeal.  
The appellant appealed that decision, in part, to the United 
States Court of Appeals for Veterans Claims (Court).  

In May 2000 the Court granted Appellee's Motion Unopposed 
Motion for Remand and vacated, in part, the Board's August 
1998 decision.  





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000 the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).


On August 21, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is also of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the appellant.  
Therefore, the amended duty to assist law applies.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The appellant seeks to reopen a claim for revocation of the 
forfeiture of her rights to VA benefits under the provisions 
of 38 U.S.C.A. § 6103(a) (West 1991).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


During the pendency of this appeal, the standard for 
presenting new and material evidence set forth in Colvin V. 
Derwinski, 1 Vet. App. 171, 174 (1991) was overruled by the 
United States Court of Appeals for the Federal Circuit in   
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see Hodge 
v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the paramount 
concern in evaluating any judicial test for new and material 
evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it: 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  



Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Pursuant to its May 2000 order, the Court noted that a remand 
was required in the instant case based upon its decision in 
Trilles v. West, 13 Vet. App. 314 (2000) (en banc) and the 
Federal Circuit Court of Appeals' decision in Hodge, supra.  
After reciting the above noted Colvin and Hodge significance 
referable to new and material cases, the Court in Trilles, 
supra, concluded that remand was required to enable the Board 
to address in the first instance what constitutes new and 
material evidence under 38 C.F.R. § 3.156(a) and 38 U.S.C.A. 
§ 5108 for the purpose of reopening prior forfeiture 
decisions.  Trilles, 13 Vet. App. At 327.

Pursuant to its May 2000 order, the Court pointed out that, 
just as in Trilles, the Board's August 1998 determination did 
not present new and material evidence relied on the now-
invalid Colvin test which was in effect when the Board made 
its decision.  

Therefore, the Court opined that remand is required to enable 
the Board to address what constitute new and material 
evidence under 38 C.F.R. § 3.156(a) and 38 U.S.C.A. § 5108 
for the purposes of reopening prior forfeiture decisions.  
Trilles, 13 Vet. App. at 327, citing, Hodge, supra, and 
Elkins v. West, 12 Vet. App. 209 (1998) (en banc).  

The appellant's representative submitted argument in support 
of the claim in November 2001.  The representative requests 
that the appellant be provided with notice of the evidence or 
information necessary to support her claim in accordance with 
the VCAA of 2000.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

The appellant's representative has been granted several 
motions for an extension of time to submit additional 
evidence in support of the claim.  In the November 2001 
argument in support of the claim, the representative 
identified several affidavits as additional new evidence in 
support of the claim.  These affidavits are apparently dated 
between July 200 and August 2001.  The representative also 
identified a January 1998 Certification.  The claims folder 
does not contain these affidavits or the Certification.  

This is a case in which it is clear from the argument that 
there are existing private records that may support the claim 
to reopen, which have not been obtained and which an attempt 
to obtain such additional records would not be futile.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  



On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, this case is remanded for the following: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

In this regard, the appellant should 
submit any additional evidence and 
argument in support of her claim.  
Specifically, the RO should request the 
appellant to submit the affidavits and 
the Certification identified in the 
representative's November 2001 argument 
in support of the claim.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The RO, through her representative, 
should also request the appellant, and/or 
afford her the opportunity to identify 
any additional evidence considered 
pertinent to her claim, for the purpose 
of attempting to request, obtain, and 
associate with the claims file such 
additionally identified evidence.


2.  If the RO is unable to obtain any of 
the relevant identified evidence sought, 
it shall notify the appellant, through 
her representative, that it has been 
unable to obtain such evidence by 
identifying the specific evidence not 
obtained, explaining the efforts used to 
obtain same, and describing any further 
action to be taken with respect to the 
claim.  38 U.S.C.A. § 5103A(b)(2)); 66 
Fed. Reg. 45, 620, 45,631 (to be codified 
at 38 C.F.R. § 3.159).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible, and 
that such development is responsive to 
and in complete compliance with the 
directives of this remand and if it is 
not, the RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  
See also 66 Fed. Reg. 45,620, 45,630-
45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for revocation of the forfeiture of 
the appellant's rights to VA benefits 
under the provisions of 38 U.S.C.A. 
§ 6103(a) (West 1991).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


